Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 1/28/2021.  Currently, claims 1-20 are pending.

Claim Objections
Claims 1, 4, 8-10, 16-20 are objected to because of the following informalities:
In claim 1, lines 5-6, the claimed limitation “the request processing” should be corrected to “the request processing traffic”.
In claim 4, line 4, the claimed limitation “information” should be corrected to “the information”.
In claim 8, line 7, the claimed limitation “a request” should be corrected to “the request”.
In claim 9, lines 7-8, the claimed limitation “an auto-scaling group” should be corrected to “the auto-scaling group”.
In claim 10, lines 3-4, the claimed limitation “utilization information” should be corrected to “the utilization information”.
Claims 16-20, line 1, recite "(T)he non-transitory computer-readable storage media", however, it would be clearer if the claims recite ""(T)he set of non-transitory computer-readable storage media" instead.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 2, the claimed limitation “the portion” lacks of antecedent basis.
In claim 15, line 10, the claimed limitation “the first measure” lacks of antecedent basis.
Claims 16-20 are rejected as being dependent on the rejected base claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome objections and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, alone or in any combination, discloses or fairly suggests a computer-implemented method as recited in the context of claim 1 and similarly recited in the context of claim 9 or 15.

Response to Arguments
Applicant's amendments filed 1/28/2021 overcome the rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AIA ), and the double patenting rejection, set forth in the previous Office action. However, there are new claim objections and claim rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AIA ) with the newly submitted amendments, are made in this office action, refer to the claim objection and claim rejections above.
Applicant’s arguments with respect to claims 1-20 are moot, as claims 1-20 are allowed over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454